Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With response Applicant’s election claims 20-23 without traverse, the claims 1-38 are pending with election claims 20-23, the claims 1-22 and 24-38 are withdrawn.  Applicant should cancel the non-elected claims 1-22 and 24-38.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 20-23, claims 23-23 recites a unified data store and transaction system, however the components of the unified data store and transaction system are merely software per se.  A unified data store and transaction system claims much recite physical structure thus enabling it to be properly categorized in one of the statutory categories of invention.  Since the components of the unified data store and transaction system claims 20-23 are software per se and do not contain any physical components, the systems cannot be categorized in one of the statutory categories of invention and is thus nonstatutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 20 is rejected under 35 U.S.C 103(a) as being unpatentable over Macko et al. (U.S. Pub. 2016/0071233 A1) in view of Xu et al. (U.S. Pat. 10,757,061 B1)
With respect to claim 20, Macko et al. discloses a unified data store and transaction system comprising: 
a querying an n-tuple-based multimodal data structure via a mutable tuple-based interface the mutable tuple-based interface  (i.e., “the method may include checking an entry for vertex .nu. in the vertex table of a particular query level in the mutable multilevel data structure (e.g., a level implicitly or explicitly specified in a computation, query request, or other operation that triggered the reconstruction of the adjacency list for vertex .nu., such as a function, operation, or method of a graph processing module that is called by a graph analytics computation) may traverse one or more other (lower) levels of the mutable multilevel data structure in order to reconstruct the adjacency lists for all of the target vertices. If the information in the tuple stored in the vertex table at the query level for vertex .nu. indicates that the latest edge information for vertex .nu. is not found at the query level (i.e., if the tuple points to a different level, shown as the positive exit from 620), the method may include going to the level at which the latest information is found, as indicated by the information stored in the tuple (as in 625)” (0063)) comprising: 
a memory controller; and 
a query operation set (i.e., “the information stored in the tuple in the vertex table at the query level for vertex .nu. indicates that the latest edge information for vertex .nu. is found at the query level (shown as the negative exit from 620”(0064) and “the method may begin at a particular level L in the mutable multilevel data structure that is the query level (e.g., a level implicitly or explicitly specified in a computation, query request, or other operation that triggered the reconstruction of the adjacency list for vertex .nu., such as a function, operation, or method of a graph processing module that is called by a graph analytics computer”(0101)); Page 4 of 9DOCKET NO.: 115101.000004PATENT Application No.: 16/361,961 Office Action Dated: December 22, 2020 
receiving a tuple from a mutable tuple-based query interface with a tuple-reader and reading the tuple into a tuple object (i.e., “the method may include determining that a new read-only level of the multilevel data structure should be constructed”(0114)); and 
evaluating the tuple object against semantic rules via a tuple evaluator (i.e., “the method may include evaluating a given vertex .nu. that is represented (with updated adjacency list information) at the single writable level of the mutable multilevel data structure (as in 1020)” (0114) or “Different variants of the mutable multilevel data structures described herein (e.g., performance-optimized, space-optimized, and hybrid versions) were evaluated using a variety of representative graph analytics algorithms, such as triangle counting (which is at the core of several clustering coefficient algorithms and other graph processing algorithms), page ranking, a representative Markov chain algorithm, and a weighted algorithm for finding a single-source shortest path (SSSP” (0156) and “this evaluation, every node and every edge was stored as a separate object with multiple fields. While it may be possible to implement a delta map more compactly, such as by employing a lower-overhead memory allocation method, the amount of consumed memory would be still significantly larger than if the same data were stored in a CSR representation alone”(0161)), but Macko et al. does not explicitly disclose a querying an n-tuple-based multimodal data structure.  However, Macko et al. discloses a querying an n-tuple-based multimodal data structure (i.e., “some key contributions of the system described herein include: i) a Network of Networks (NoN) model 300 with different layers (i.e., a multi-layer network) to represent multimodal data sources; ii) a ranking mechanism 302 to select sets of nodes ( tuples) from each layer to represent event highlights” (col. 8, lines 36-45) and figs. 3-4).
 Xu et al. to use querying an n-tuple-based multimodal data structure in order to simultaneously optimize multiple object, and easy to generate rich-on content for the stated purpose has been well known in the art as evidenced by teaching of Xu et al.  Further, both references are teaching the same field such as process n-tuples data.
Claim 21 is rejected under 35 U.S.C 103(a) as being unpatentable over Macko et al. (U.S. Pub. 2016/0071233 A1), Xu et al. (U.S. Pat. 10,757,061 B1) and further in view of Mahindru et al. (U.S. Pub. 2017/0295108 A1)
With respect to claim 21, Macko and Xu et al. disclose all limitations recited in claim 20 except for wherein the n-tuple-based multimodal data structure is mirrored in a content addressable memory.  However, Mahindru et al. discloses wherein the n-tuple-based multimodal data structure is mirrored in a content addressable memory (i.e., “a particular configuration (whether active or passive) is configured as a storage tuple (e.g., mirrored storage, multiple processor--memory block--SSD).”(0081)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Mahindru al.’s features in order to improve performance data center for the stated purpose has been well known in the art as evidenced by teaching of Mahindru et al.  Further, both references are teaching the same field such as process n-tuples data.
Claim 22-23 are rejected under 35 U.S.C 103(a) as being unpatentable over Macko et al. (U.S. Pub. 2016/0071233 A1), Xu et al. (U.S. Pat. 10,757,061 B1) and further in view of Snyder, II et al. (U.S. Pub. 2013/0166600 A1)
wherein the tuple object further comprises an abstract syntax tree.  However, Synder, II et al. discloses wherein the tuple object further comprises an abstract syntax tree (i.e., “The second source of efficiency occurs when two or more children are linked to the same parent. In this case, the tuples in the tree are constructed from the Cartesian product of the tuples in each of the child” (0076) and “database configured to store data object tuples and relational information among the stored data object tuples using a match diagram of tuple sets” (claim 33) and claim 1).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Snyder,II al.’s features in order to search for efficient in large data for the stated purpose has been well known in the art as evidenced by teaching of Snyder, II et al.  Further, both references are teaching the same field such as process n-tuples data.
With respect to claim 23, Synder, II et al. discloses wherein the tuple objects are lexicographically self-sorting (i.e., “Sort the edge list lexicographically by a, b (i.e., use a as the primary sorting key and b as a secondary key)” (0192)). (Same motivation above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 10, 2021